Judgment unanimously affirmed. Memorandum: County Court properly denied the motion of defendant to suppress the written statement he gave to the police investigators. We reject the contention of defendant that the loss or destruction of the rights card from which the police investigator read defendant his Miranda rights requires suppression of his statement. Furthermore, there is no merit to the contention of defendant that the police investigators engaged in deceptive conduct that rendered defendant’s statement involuntary under CPL 60.45 (see generally, People v Tarsia, 50 NY2d 1, 11; People v Abreu, 184 AD2d 707, 708, lv denied 80 NY2d 972). (Appeal from Judgment of Cattaraugus County Court, Himelein, J.—Attempted Murder, 2nd Degree.) Present—Denman, P. J., Green, Pine, Callahan and Davis, JJ.